Citation Nr: 0629195	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty service from June 1971 to 
July 1974.  He also served on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Army National Guard from 1980 to 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In an August 2003 statement, the veteran filed a notice of 
disagreement (NOD) with the May 2003 rating decision, which 
denied entitlement to service connection for cervical spine 
and low back disorders and the residuals of a concussion.  
The Board construes this statement as an NOD to all these 
issues.  In a November 2003 statement, the veteran requested 
that his claims be reviewed by a Decision Review Officer.  A 
Decision Review Officer has not reviewed the claims for a low 
back disorder and the residuals of a concussion.  Therefore, 
these claims are REMANDED to the RO via the AMC, in 
Washington, DC for the issuance of a statement of the case 
(SOC) under the holding in Manlincon v. West, 12 Vet. App. 
238 (1999).  VA will notify the veteran if further action is 
required on his part.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a VA 
Form 9 dated May 25, 2004, the veteran requested a Board 
hearing before a Veterans Law Judge sitting at the RO (Travel 
Board hearing).  Such hearings must be scheduled by the RO.  
See, e.g., 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2005).  Even though the 
veteran failed to appear at an RO hearing in February 2005, 
the veteran has not waived any rights to be afforded a Travel 
Board hearing.

As noted above, in August 2003, the appellant filed an NOD 
with regard to the denial of service connection for a low 
back disorder and residuals of a concussion in a May 2003 
rating decision.  As such it requires the issuance of an SOC.  
Manlincon, 12 Vet. App. at 240-41; see also 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002).  Therefore, this case must be 
remanded for a separate SOC on the issues of entitlement to 
service connection for a low back disorder and residuals of a 
concussion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a Travel Board hearing.  After a hearing 
is conducted, or if the veteran withdraws 
his hearing request or fails to report for 
the scheduled hearing, the claims file 
should be returned to the Board for 
appellate review.

2.  VA should issue a statement of the 
case as to the issue of entitlement to 
service connection for low back disability 
and residuals of a concussion.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to have 
his claims reviewed by the Board.  The VA 
should allow the appellant and his 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



